   8:21-cv-00183-RGK-PRSE Doc # 6 Filed: 09/03/21 Page 1 of 9 - Page ID # 20




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

LAWANNA ARMSTEAD,

                     Plaintiff,                                 8:21CV183

       vs.
                                                            MEMORANDUM
UNION PACIFIC RAILROAD,                                      AND ORDER

                     Defendant.


      This matter is before the court for an initial review of Plaintiff’s pro se, in forma
pauperis Complaint (Filing 1) to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

      Plaintiff’s Complaint alleges only that: “I was discriminated against by my
employer due to my age, race, and disability. Union Pacific decided to violate the laws
denying my right to work without my rights being violated not allowed me ret urn to
work.” (Filing 1 at CM/ECF p. 4, Statement of Claim.)

       In her charge of discrimination filed with the Nebraska Equal Opportunity
Commission 1 (“NEOC”) on August 30, 2019—which is attached to the Complaint—
Plaintiff claims race, color, and age discrimination and retaliation, alleging that she was
a 64-year-old African-American female who was required to perform extra work for
which she was not qualified due to the merger of two positions. When Plaintiff asked

       1 The court may consider allegations contained in exhibits attached to the
complaint. See Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit
to a pleading is a part of the pleading for all purposes.”); Blazek v. U.S. Cellular Corp.,
937 F. Supp. 2d 1003, 1014-17 (N.D. Iowa 2011) (court can consider factual allegations
in NEOC charge that was attached to federal-court complaint in deciding motion to
dismiss for failure to state claim).
   8:21-cv-00183-RGK-PRSE Doc # 6 Filed: 09/03/21 Page 2 of 9 - Page ID # 21




questions about how to perform her new responsibilities, her employer “threatened” her
“for making errors or mistakes,” but refused to train her. Although unclear, Plaintiff
seems to allege that a fellow white employee who was over 50 years of age was treated
differently.2

       Plaintiff alleges that she “moved over to the north side on February 9th because
I knew if [I] stayed on the south side, they would continually pick on me. No one else
was treated the same way I was. I am still continually being forced to work the T3
combination desk and being called to work overtime.” (Filing 1-1 at CM/ECF p. 2.)
Plaintiff claims her performance was satisfactory. (Id.)

                 II. LEGAL STANDARDS ON INITIAL REVIEW

      The court must dismiss a complaint or any portion of it that states a frivolous or
malicious claim, that fails to state a claim upon which relief may be granted, or that
seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

        Pro se plaintiffs must set forth enough factual allegations to “nudge[] their claims
across the line from conceivable to plausible,” or “their complaint must be dismissed.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.”).



       2  Plaintiff’s charge of discrimination states: “Mary Headly (crew dispatcher, late
50’s, white) bid to the T7 combination desk on 3rd shift and also on T3 combination on
first shift. She actually trained three times or so on the T3 desk but never qualified or
was forced to qualify even though she bid and owned those desks. I did not bid on the
T3 desk, yet they will not release me. She also claimed no access to T1/T7 2nd shift
and it was awarded. And she asked to be released from T3 first shift and it was allowed
and she did not have to qualify.” (Filing 1-1 at CM/ECF p. 2.) It is not clear what
“desks” are; how one qualifies for, bids on, or owns such desks; or how one has “access”
to or is “awarded” certain shifts.
                                             2
   8:21-cv-00183-RGK-PRSE Doc # 6 Filed: 09/03/21 Page 3 of 9 - Page ID # 22




        “The essential function of a complaint under the Federal Rules of Civil Procedure
is to give the opposing party ‘fair notice of the nature and basis or grounds for a claim,
and a general indication of the type of litigation involved.’” Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other parties.”
Id. at 849 (internal quotation marks and citations omitted).

       A plaintiff need not plead facts sufficient to establish a prima facie case of
employment discrimination in his or her complaint. See Swierkiewicz v. Sorema N.A.,
534 U.S. 506, 511-12 (2002) (holding a complaint in employment-discrimination
lawsuit need not contain “facts establishing a prima facie case,” but must contain
sufficient facts to state a claim to relief that is plausible on its face), abrogated in part
on other grounds by Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
However, the elements of a prima facie case are relevant to a plausibility determination.
See Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 54 (1st Cir. 2013) (elements
of a prima facie case are “part of the background against which a plausibility
determination should be made” and “may be used as a prism to shed light upon the
plausibility of the claim”); see also Khalik v. United Air Lines, 671 F.3d 1188, 1192
(10th Cir. 2012) (“While the 12(b)(6) standard does not require that Plaintiff establish
a prima facie case in her complaint, the elements of each alleged cause of action help
to determine whether Plaintiff has set forth a plausible claim.”).

                                   III. DISCUSSION

A. Plaintiff’s Complaint

       Plaintiff’s Complaint mentions unlawful discrimination based on her race, age,
and disability, which might be redressed under federal or state statutes, such as Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (prohibiting employment
discrimination because of race, color, religion, sex, or national origin) ; the Age
Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C.A. § 621 et seq.; the
Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq.; the

                                             3
   8:21-cv-00183-RGK-PRSE Doc # 6 Filed: 09/03/21 Page 4 of 9 - Page ID # 23




Nebraska Fair Employment Practice Act (“NFEPA”), Neb. Rev. Stat. § 48-1101 et seq.
(prohibiting employment discrimination because of race, color, religion, sex, disability,
marital status, or national origin); or the Nebraska Age Discrimination in Employment
Act (“NADEA”), Neb. Rev. Stat. § 48-1001 et seq.

       While a plaintiff need not plead facts sufficient to establish a prima facie case of
employment discrimination in her complaint, Plaintiff’s conclusory statement in her
Complaint that her employer “discriminated against” her is not sufficient to state a
plausible claim for relief. She must offer more than unadorned accusation, Iqbal, 556
U.S. at 678, and must provide more than labels and conclusions—a formulaic recitation
of the elements of a cause of action will not suffice, Twombly, 550 U.S at 555. See also
Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir. 2009) (“While a plaintiff need
not set forth detailed factual allegations or specific facts that describe the evidence to
be presented, the complaint must include sufficient factual allegations to provide the
grounds on which the claim rests.”) (internal quotation marks and citations omitted).

      Further, Plaintiff’s Complaint fails to meet the minimal pleading standard in
Federal Rule of Civil Procedure 8, which requires that every complaint contain “a short
and plain statement of the claim showing that the pleader is entitled to relief” a nd that
“[e]ach allegation . . . be simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A
complaint must state enough to “‘give the defendant fair notice of what the . . . claim is
and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

B. NEOC Charge

       Even if the court looks beyond Plaintiff’s Complaint and considers the factual
allegations contained in her NEOC charge of discrimination, she still fails to state a
claim upon which relief can be granted.




                                             4
   8:21-cv-00183-RGK-PRSE Doc # 6 Filed: 09/03/21 Page 5 of 9 - Page ID # 24




      1. Race Discrimination

       Title VII makes it unlawful for an employer “to discriminate against any
individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion, sex, or national origin.”
42 U.S.C. § 2000e-2(a)(1). Plaintiff alleges she was discriminated against based on her
race. Discrimination “because of” one’s race means that “a particular outcome would
not have happened ‘but for’ the purported cause” —which here is Plaintiff’s race.
Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731, 1739 (2020). “When it comes to
Title VII, the adoption of the traditional but-for causation standard means a defendant
cannot avoid liability just by citing some other factor that contributed to its challenged
employment decision. So long as the plaintiff’s [race] was one but-for cause of that
decision, that is enough to trigger the law.” Id.

       The court looks to the elements of a prima facie case of discrimination in
assessing whether Plaintiff has pled enough facts to make entitlement to relief plausible.
To state a prima facie claim of race or color discrimination, Plaintiff must allege facts
showing that (1) she is a member of a protected class; (2) she met her employer’s
legitimate expectations; (3) she suffered an adverse employment action; and (4) the
circumstances give rise to an inference of intentional discrimination. Pye v. Nu Aire,
Inc., 641 F.3d 1011, 1019 (8th Cir. 2011); see also Lucke v. Solsvig, 912 F.3d 1084,
1087 (8th Cir. 2019); Tyler v. University of Arkansas Board of Trustees, 628 F.3d 980,
990 (8th Cir. 2011).

      As to the third element,

             [a]n adverse employment action is defined as a tangible change in
      working conditions that produces a material employment disadvantage,
      including but not limited to, termination, cuts in pay or benefits, and
      changes that affect an employee’s future career prospects, as well as
      circumstances amounting to a constructive discharge. However, minor
      changes in duties or working conditions, even unpalatable or unwelcome
      ones, which cause no materially significant disadvantage, do not rise to
      the level of an adverse employment action.

                                            5
   8:21-cv-00183-RGK-PRSE Doc # 6 Filed: 09/03/21 Page 6 of 9 - Page ID # 25




Jackman v. Fifth Jud. Dist. Dep’t of Corr. Servs., 728 F.3d 800, 804 (8th Cir. 2013)
(internal citation omitted) (plaintiff failed to show adverse employment action when
she suffered no termination, cut in pay or benefits, or changed job duties or
responsibilities).

       As to the fourth element, “[t]he required prima facie showing is a flexible
evidentiary standard, and a plaintiff can satisfy the fourth part of the prima facie case
in a variety of ways, such as by showing more-favorable treatment of similarly situated
employees who are not in the protected class, or biased comments by a decisionmaker.”
Pye, 641 F.3d at 1019 (internal quotation marks and citations omitted); see also Lucke,
912 F.3d at 1087 (discussing qualities of “similarly situated” comparators).

       Here, Plaintiff has not alleged facts indicating that she has suffered an adverse
employment action. She does not allege that she was terminated, constructively
discharged, received a cut in pay or benefits, or that changes in her position have
affected her future career prospects. Rather, she alleges that she involuntarily received
additional work she was not qualified to perform due to two positions being combined;
her new position required her to perform overtime hours; and she eventually “moved
over to the north side” to avoid being “picked on.” While Plaintiff experienced what
were perhaps “unpalatable or unwelcome” changes to her employment, she does not
allege facts rising to the level of an adverse employment action.

       Further, assuming Plaintiff did experience an adverse employment action, there
are insufficient factual allegations raising an inference of intentional race
discrimination, other than Plaintiff’s conclusory statement that she has “been
discriminated against . . . on the bases of race, color . . . .” (Filing 1 -1 at CM/ECF p.
1.) Plaintiff appears to be hinting at such intentional discrimination by comparing the
treatment she received to her employer’s treatment of Mary Headly. (Filing 1-1 at
CM/ECF p. 2.) However, the confusing factual allegations involving Headly fail to
suggest that she was “similarly situated [to Plaintiff] in all relevant respects”—that is,
whether she possessed “all the relevant characteristics the plaintiff possesses except for
the characteristic about which the plaintiff alleges discrimination.” Lucke, 912 F.3d at
1087. For example, it is unclear whether Headly held the same position as Plaintiff, was
                                            6
   8:21-cv-00183-RGK-PRSE Doc # 6 Filed: 09/03/21 Page 7 of 9 - Page ID # 26




subject to the same job merger as Plaintiff, had the same supervisor as Plaintiff , and had
the same seniority level as Plaintiff—all relevant factors in determining whether Headly
was similarly situated to Plaintiff.

      Although Plaintiff’s Complaint fails to state a race-discrimination claim upon
which relief can be granted, I shall grant Plaintiff leave to file an amended complaint to
correct such insufficiencies.

       2. Age Discrimination

        Plaintiff asserts an age-discrimination claim under the ADEA. The ADEA
protects individuals over 40 years of age and prohibits an employer from failing or
refusing to hire, discharging, or otherwise discriminating against any individual with
respect to his compensation, terms, conditions, or privileges of employment, because
of such individual’s age. 29 U.S.C. § 623(a); Anderson v. Durham D & M, L.L.C., 606
F.3d 513, 523 (8th Cir. 2010). The court looks to the elements of a prima facie case of
discrimination in assessing whether Plaintiff has pled enough facts to make entitlement
to relief plausible.

       To set forth a prima facie claim of age discrimination, a plaintiff must establish
that (1) she is over 40 years of age; (2) she met the applicable job qualifications; (3) she
suffered an adverse employment action; and (4) similarly situated employees outside
the class were treated more favorably. Anderson, 606 F.3d at 523; see also Canning v.
Creighton Univ., 995 F.3d 603, 611 (8th Cir. 2021).

      “The hallmark of an ADEA disparate-treatment claim is intentional
discrimination against the plaintiff on account of the plaintiff’s age.” Rothmeier v. Inv.
Advisers, Inc., 85 F.3d 1328, 1331 (8th Cir. 1996). This requires proof that age was the
“but-for” cause of the employer’s adverse decision. Gross v. FBL Fin. Servs. Inc., 557
U.S. 167, 176-78 (2009); Canning, 995 F.3d at 611.

       As with her race-discrimination claim discussed above, Plaintiff has failed to
allege facts suggesting that she suffered an adverse employment action. Further, the co-
worker she alleges was treated more favorably was over 50 years old , indicating that
                                             7
   8:21-cv-00183-RGK-PRSE Doc # 6 Filed: 09/03/21 Page 8 of 9 - Page ID # 27




any unfavorable treatment to which Plaintiff was subject, as compared to the co -worker,
was not based on age. I shall grant Plaintiff leave to file an amended complaint to allege
facts stating an age-discrimination claim if such facts exist.

      3. Disability Discrimination

      Because Plaintiff’s NEOC charge of discrimination did not mention disability
discrimination, she has failed to administratively exhaust this claim, and this court
cannot consider it. Brooks v. Midwest Heart Grp., 655 F.3d 796, 801 (8th Cir. 2011)
(when plaintiff’s EEOC charge only included race- and sex-discrimination claims, her
age-discrimination and retaliation claims were unexhausted and were properly
dismissed); see also Richter v. Advance Auto Parts, Inc., 686 F.3d 847, 851 (8th Cir.
2012) (in order to properly exhaust employment-discrimination claims brought in
federal court, plaintiff must file EEOC charge with respect to each alleged unlawful
employment practice). Accordingly, this claim will be dismissed without leave to
amend.

                                  IV. CONCLUSION

       Plaintiff has not alleged facially plausible claims for age or race discrimination,
and she is procedurally prohibited from bringing a disability -discrimination claim.
However, the court on its own motion will give Plaintiff leave to file an amended
complaint to allege age- and race-discrimination claims supported by sufficient truthful
factual allegations. If an amended complaint is filed within 30 days, the court will then
conduct another initial review pursuant to 28 U.S.C. § 1915(e)(2); othe rwise, the case
will be dismissed without further notice.

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s disability-discrimination claim is dismissed without prejudice
as unexhausted.

       2.    On the court’s own motion, Plaintiff shall have until October 4, 2021, to
file an amended complaint that sufficiently alleges age- and race-discrimination claims
upon which relief may be granted. Failure to file an amended complaint within the time
                                            8
   8:21-cv-00183-RGK-PRSE Doc # 6 Filed: 09/03/21 Page 9 of 9 - Page ID # 28




specified by the court will result in the court dismissing this case witho ut further notice
to Plaintiff.

        3.     In the event Plaintiff files an amended complaint, Plaintiff shall include
all of her allegations and claims in one document. Plaintiff is warned that an amended
complaint will supersede, not supplement, her prior pleadings.

      4.     The court reserves the right to conduct further review of Plaintiff’s claims
pursuant to 28 U.S.C. § 1915(e) in the event she files an amended complaint.

       5.     The clerk of the court is directed to set a pro se case management deadline
using the following text: October 4, 2021: amended complaint due.

       DATED this 3rd day of September, 2021.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge




                                             9
